



EXHIBIT 10.33
swkslogo.jpg [swkslogo.jpg]


August 26, 2016


Donald Palette


Re: Transition Letter
Dear Don:
As we have discussed, your employment with Skyworks Solutions, Inc. (the
“Company”) will end as of May 31, 2017 (such date or the earlier date as of
which your employment ends as provided herein, the “Separation Date”) with your
resignation effective as of that date. This letter sets out the terms for your
employment before the Separation Date. By signing and returning this letter
agreement, you will be entering into a binding agreement with the Company and
will be agreeing to the terms and conditions set forth in the numbered sections
below.
1.
Transition Period - During the period from the date of this letter through the
date of filing of the Company’s Form 10-K for its fiscal year ending September
30, 2016 (the “Filing Date”), you agree to assist the Company’s Chief Executive
Officer on an as needed basis to ensure timely and accurate filings of any
related financial statements and filings required by the Securities and Exchange
Commission or any applicable national securities exchange. In addition, during
the period beginning the date a new Chief Financial Officer is appointed and
running through the Separation Date (the “Transition Period”), you agree to
assist with supporting the new Chief Financial Officer and perform any other
task reasonably requested by the Company’s Chief Executive Officer (consistent
with your skills and training, and position as stated herein). Your compensation
and benefits will remain the same during the Transition Period (subject to your
continued employment and your continuing qualification under the terms of such
benefit plans) and, so long as you remain employed, you will continue to satisfy
the service vesting requirements of any equity compensation you have received;
provided, however, that (i) you will not be eligible to participate in any
short-term cash incentive (e.g., EIP or MIP), other cash bonus program or any
equity incentive plan related to fiscal year 2017 and (ii) you will be subject
to corporate-wide benefit plan changes (if any) that apply to other executive
officers.

2.
Post-Separation Benefits - As of the Separation Date, except as provided in this
letter agreement, all salary payments from the Company will cease and any
benefits you had as of the Separation Date under the Company-provided benefit
plans, programs or practices will terminate in accordance with their terms
(except as required by federal or state law), and you will cease vesting in any
then unvested equity compensation from the Company.

Provided that you have remained employed until May 31, 2017 (or Section 3 below
applies), you will also receive the following, conditioned on the release
requirements described below:
        


Skyworks Solutions, Inc. • 20 Sylvan Road, Woburn, MA 01801
Phone (781) 376-3000 • www.skyworksinc.com





--------------------------------------------------------------------------------






(a)    COBRA Benefits. Provided that you are eligible for and elect COBRA
coverage, the Company will pay the amount it pays for active employees with
similar coverage for you and your covered beneficiaries until the earlier of 18
months after your employment ends or the date you (or, as applicable, your
beneficiaries) cease to be eligible for COBRA coverage, provided that if the
Company’s paying such premiums violates nondiscrimination laws, the payments
will cease (such payment of COBRA premiums, the “COBRA Benefits”).
(b)    Treatment of Stock Options. The Company will amend all of your
outstanding stock options to provide that you may exercise any such options, to
the extent vested on the date your employment ends, until one year after your
employment ends (but not beyond the original term of the option) (such
extension, the “Option Extension”), and any then unexercised options will
thereafter expire. Exercising any such extended options will be conditioned on
the effectiveness of the Releases (as defined below), and, if the Final Release
(as defined below) is not provided by the deadline, any Option Extension will
terminate on the earlier of the deadline for providing the Final Release or the
date of revocation of the Final Release.
(c)    AYCO Financial Planning Services. The Company will pay for AYCO financial
planning services for you in the same annual amount as is provided to other
executive officers of the Company until June 30, 2018 (the “AYCO Benefits”).
In connection with the transition, upon entering this agreement you will also be
asked to sign a release in the form attached hereto at Annex A (the “Initial
Release”), which will be a binding agreement with the Company seven days after
you sign it (unless you revoke it during such seven day period). Failure to sign
the Initial Release and let it become effective will result in this letter
agreement’s becoming null and void. You are advised to consult with an attorney
of your own choosing and will have at least 21 days to review the Initial
Release before signing it. In addition to the Initial Release, you will be
required to provide a release in the form attached hereto at Annex B (the “Final
Release” and, with the Initial Release, the “Releases”) within three business
days after (and not before) your ceasing to be employed, as a condition of any
severance, COBRA Benefits, Option Extension or AYCO Benefits due or continuing
after your employment ends; provided, however, that if you remain employed on
April 21, 2017, you must provide the signed Final Release between the close of
business on April 21 and the close of business on April 25, 2017. The Final
Release will be a binding agreement with the Company seven days after you sign
it (unless you revoke it during such seven day period). If you fail to provide
or do revoke the Final Release, you acknowledge that the Company is under no
obligation to retain you in employment for any later vesting event, and you
waive any claim to the contrary or to receive such later vesting if the Company
chooses to end your employment before such vesting occurs.
Notwithstanding the foregoing, both you and the Company will continue to have
the right to terminate your employment on an at-will basis before and during the
Transition Period; provided, however, that should you end your employment for
any reason or should the Company terminate your employment for Cause before May
31, 2017, you will not be eligible to receive the COBRA Benefits, Option
Extension, AYCO Benefits or the severance in Section 3 below. “Cause” for
purposes of this letter agreement has the definition provided in your Change in
Control/Severance Agreement with the Company dated December 16, 2014 (the
“Change in Control Agreement”).
3.
Description of Benefits on Termination without Cause - If your employment ends
before the scheduled Separation Date of May 31, 2017, as a result of a
termination without Cause, and you have timely signed and returned this letter
agreement and complied with its terms during the Transition Period, and the
Initial Release becomes effective and, for compensation due after your



2

--------------------------------------------------------------------------------





employment ends, the Final Release becomes effective and you comply with the
terms of the Releases, the Company will provide you with:
(a)    a severance payment equal to twice your then current annual base salary,
paid in a lump sum in accordance with the Company’s standard payroll procedure
in the first payroll whose cutoff date follows the eighth day after the Final
Release becomes effective;
(b)    the COBRA Benefits, except that such benefits will be provided for up to
12 months instead of up to 18 months if such benefits become due to you under
this provision 3(b); and
(c)    the Option Extension (but including also any options that would have
vested by May 12, 2017).
4.
Description of Benefits on Death or Disability - The death and permanent
disability provisions relating to equity compensation under Section 4 of your
Change in Control Agreement shall remain in effect if your employment ends
during the Transition Period for either of those reasons. No other compensation
or benefits are due under this letter agreement if your employment ends as a
result of death or permanent disability.

5.
Non-Disclosure; Continuing Obligations -     You acknowledge and reaffirm your
obligation to keep confidential and not disclose any and all non-public
information concerning the Company that you acquired during the course of your
employment with the Company, including any non-public information concerning the
Company’s business plans, business strategies and/or financials, in accordance
with terms of your Employment Agreement with the Company dated as of August 20,
2007 (the “NDA”), which confidentiality provisions remain in full force and
effect during and after your employment. You further acknowledge and reaffirm
your other obligations under the NDA and your obligations in Section 7 of the
Change in Control Agreement with respect to non-competition and non-solicitation
(the “Restrictive Covenants”), which Restrictive Covenants also remain in full
force and effect.

Nothing in this letter agreement, the Releases, or agreements or policies
prohibits you from reporting possible violations of state or federal law or
regulation to any government agency, regulator, or legal authority, or making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation. You are not required to notify the Company that
you have made any such reports or disclosures; provided, however, that nothing
herein authorizes the disclosure of information you obtained through a
communication that was subject to the attorney-client privilege, unless
disclosure of the information would otherwise be permitted by an applicable law
or rule. Further, pursuant to the Defend Trade Secrets Act: “An individual shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret [as defined in the Economic Espionage
Act] that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”


3

--------------------------------------------------------------------------------





6.
Mutual Non-Disparagement - You understand and agree that you shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, industry group, customer, supplier, competitor, investor,
analyst, institutional investor, hedge fund, financial institution or Skyworks
employee, regarding the Company or any of the other “Released Parties” (as
defined in Annex A) or about the Company’s business affairs and financial
condition; provided, however, that nothing herein prevents you from making
truthful disclosures to any governmental entity or to enforce this letter
agreement. The Company agrees to instruct its executive officers not to make any
false, disparaging or derogatory statements to any person or entity regarding
you, your employment with the Company, or your departure from the Company.

7.
Amendment - This letter agreement and the Releases shall be binding upon the
parties and may not be supplemented, changed or modified in any manner, except
by an instrument in writing of concurrent or subsequent date signed by the Chief
Executive Officer of the Company and you. This letter agreement and the Releases
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.

8.
Waiver of Rights - No delay or omission by the Company in exercising any right
under this letter agreement or the Releases shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

9.
Validity - Should any provision of this letter agreement or the Releases be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and such illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement or the Releases.

10.
Cooperation with Respect to Claims and Actions -To the extent permitted by
applicable law, you agree to cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company by any
third party against the Company or by the Company against any third party. You
also agree that your full cooperation in connection with such claims or actions
will include being available to meet with the Company’s counsel to prepare for
discovery, any mediation, arbitration, trial, administrative hearing or other
proceeding, and to act as a witness when requested by the Company at reasonable
times and locations designated by the Company. Moreover, unless otherwise
prohibited by law, you agree to notify the Vice President, General Counsel of
the Company at 20 Sylvan Rd., Woburn, Massachusetts 01801, if you are asked by
any person, entity or agency to assist, testify or provide information in any
such proceeding or investigation. Such notice shall be in writing and sent by
overnight mail to the address above within two business days of the time you
receive the request for assistance, testimony or information. If you are not
legally permitted to provide such notice, you agree that you will request that
the person, entity or agency seeking assistance, testimony or information
provide notice consistent with this Section 10. No part of this letter agreement
will abrogate your obligation to provide truthful testimony under oath. The
Company agrees to reimburse you for any actual, documented, reasonable, and
pre-approved out of pocket expenses you incur as a result of your cooperation
with the Company pursuant to this provision.

11.
Tax Provisions - You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
compensation set forth or described herein. The benefits provided under this
letter agreement are intended to be exempt from or compliant with Section 409A
of the Internal Revenue Code of 1986 (“Section 409A” of the



4

--------------------------------------------------------------------------------





“Code”). The Company makes no representation or warranty and shall have no
liability to you or to any other person if any of the provisions of this letter
agreement are determined to constitute deferred compensation subject to Section
409A but not to satisfy an exemption for, or the conditions of, that section.
The Company and you agree that the provisions of Section 6 of the Change in
Control Agreement relating to Limitation on Benefits and Sections 12.2 through
12.4 related to tax compliance shall each apply to any compensation and benefits
pursuant to this letter agreement as though the provisions were contained
herein.
12.
Acknowledgments - You acknowledge that you have consulted with an attorney of
your own choosing prior to signing this letter agreement. You acknowledge that
nothing in this letter agreement changes the at will status of your employment
with the Company.

13.
Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement and that you fully understand the meaning and intent
of this letter agreement. You state and represent that you have had an
opportunity to discuss fully and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof, and sign your name of your own free
act.

14.
Applicable Law - This letter agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement, or the subject matter hereof.

15.
Interpretation. The Company and you agree that this letter agreement and the
Releases will be construed without regard to any presumption or rule requiring
construction or interpretation against the drafting party. References in this
letter agreement and the Releases to “include” or “including” should be read as
though they said “without limitation” or equivalent forms.

16.
Entire Agreement; Effect on Change in Control Agreement - This letter agreement
and its schedule and the Releases contain and constitute the entire
understanding and agreement between the parties hereto with respect to the
payments and benefits due you in connection with your departure from the Company
and the matters covered by the respective agreements and cancel all previous
oral and written negotiations, agreements and commitments in connection
therewith. This letter agreement does not affect your equity awards, except as
specifically described herein, and they remain subject to the applicable equity
plan and award agreements except as modified herein. This letter agreement
supersedes both your offer letter from the Company dated July 12, 2007 and the
Change in Control Agreement, except for the provisions explicitly referenced and
incorporated herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------





We thank you for your continued efforts on behalf of the Company.
 
 
Very truly yours,
 
 
 
 
 
Skyworks Solutions, Inc.
 
 
 
 
By:
/s/ Laura Gasparini
 
 
Name: Laura Gasparini
 
 
Title: V.P., Human Resources

I hereby agree to the terms and conditions set forth above.


Signed under seal:


/s/Donald Palette
 
August 26, 2016
Donald Palette
 
Date



To be returned on or before the close of business on August 26, 2016.




6

--------------------------------------------------------------------------------





Annex A
Initial Release




Release - In exchange for the eligibility to receive the enhanced severance
benefit, the COBRA Benefits, the Option Extension, and the AYCO Benefits, upon
satisfaction of the relevant terms of the letter agreement to which this Initial
Release is attached, which benefits you acknowledge you would not otherwise be
entitled to receive without entering into this release, on behalf of yourself
and your heirs, executors, administrators, successors and assigns, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
Skyworks Solutions, Inc. (the “Company”) and its affiliates, subsidiaries,
parent companies, predecessors and successors, and all of their respective past
and present officers, directors, direct and indirect investors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and entity-related
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including
any and all claims arising out of or relating to your employment with the
Company, including all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq., all as amended; the Massachusetts Fair Employment Practices Act., Mass.
Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass. Gen.
Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, §
52D, all as amended; all common law claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including any claims relating to the Change
in Control Agreement), and all claims to any ungranted or to-be-forfeited equity
compensation from the Company, contractual or otherwise; and any claim or damage
arising out of your employment with the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Notwithstanding the foregoing,
nothing in this Release (i) releases any claim to the compensation or payments
with respect to your ongoing employment with the Company, (ii) prevents you from
filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you will have waived any
right to recover any monetary benefits in connection with any such claim, charge
or proceeding) and you hereby further waive any rights or claims to any payment,
benefit, attorneys’ fees, or other remedial relief in connection with any such
claim, charge, or proceeding), (iii) releases any claims arising after the date
you sign this Release or not waivable by applicable law


7

--------------------------------------------------------------------------------





(including, where applicable, workers’ compensation claims or claims not
waivable under California Labor Code Section 2802), (iv) releases any claims for
a breach of the terms of the letter agreement by any Released Party, (v)
releases any rights related to any written equity award agreement(s) between you
and the Company existing and outstanding as of August 26, 2016, or (vi) your
rights as a stockholder of the Company.


You understand and agree that the claims released in this section include not
only claims presently known to you, but also all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character that would otherwise come within the scope of the
released claims as described in this section. You understand that you may
hereafter discover facts different from what you now believe to be true, which
if known, could have materially affected the letter agreement or this Release,
but you nevertheless waive and release any claims or rights based on different
or additional facts.


You expressly waive the benefit of Section 1542 of the California Civil Code and
agree that the general release in this Release covers claims arising prior to
the date you sign this Release that you do not know or expect to exist in your
favor at this time. The cited statute provides: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his settlement with the debtor.”


The Company agrees that you are not releasing any claims or rights you may have
for indemnification under state or other law or the charter, articles, or
by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of the Company or any affiliated
company; provided, however, that (i) the Company’s execution of the letter
agreement to which this Release is attached is not a concession, acknowledgment,
or guaranty that you have any such rights to indemnification or coverage, (ii)
neither the letter agreement nor the Releases create any additional rights for
you to indemnification or coverage, and (iii) the Company retains any defenses
it may have to such indemnification or coverage.


Any capitalized but undefined terms have the meaning set forth in or referenced
under the letter agreement to which this Initial Release is attached.


Acknowledgments and Revocation - You acknowledge that you have been given at
least 21 days to consider this Release and that the Company advised you to
consult with an attorney of your own choosing prior to signing this Release. You
understand that you may revoke this Release for a period of seven days after you
sign and return it by sending a notice of revocation to the Vice President,
General Counsel of the Company at 20 Sylvan Rd., Woburn, Massachusetts 01801.
This Release shall not be effective or enforceable until the date of expiration
of this seven day revocation period. You understand and agree that by entering
into this Release you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were entitled without providing this Release.




8

--------------------------------------------------------------------------------





I hereby agree to the Release and other terms and conditions set forth above. I
intend that this Release will become a binding agreement between the Company and
me if I do not revoke my acceptance within seven days after I sign it.


Signed under seal:
  
 
 
 
Donald Palette
 
Date



To be returned no later than close of business on September 16, 2016.






9

--------------------------------------------------------------------------------





Annex A
Final Release




Release - In exchange for the eligibility to receive the COBRA Benefits, the
Option Extension, the AYCO Benefits and, if applicable, the enhanced severance,
upon satisfaction of the relevant terms of the letter agreement to which this
Final Release is attached, which benefits you acknowledge you would not
otherwise be entitled to receive without entering into this release, on behalf
of yourself and your heirs, executors, administrators, successors and assigns,
you hereby fully, forever, irrevocably and unconditionally release, remise and
discharge Skyworks Solutions, Inc. (the “Company”) and its affiliates,
subsidiaries, parent companies, predecessors and successors, and all of their
respective past and present officers, directors, direct and indirect investors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and entity-related capacities) (collectively, the “Released Parties”) from any
and all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including any and all claims arising out of or relating to your
employment with and/or separation from the Company, including all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq., all as amended; the Massachusetts Fair Employment Practices Act., Mass.
Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass. Gen.
Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, §
52D, all as amended; all common law claims including actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including any claims relating to the Change
in Control Agreement), and all claims to any ungranted or to-be-forfeited equity
compensation from the Company, contractual or otherwise; and any claim or damage
arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above.
Notwithstanding the foregoing, nothing in this Release (i) releases any claim to
the COBRA Benefits, the Option Extension or the AYCO Benefits and, if applicable
for a termination without Cause before May 31, 2017, the severance specified in
Section 3 of the letter agreement, (ii) prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you will have waived any right to recover any monetary
benefits in connection with any such claim, charge or proceeding) and you hereby
further waive any rights or claims to any payment, benefit,


10

--------------------------------------------------------------------------------





attorneys’ fees, or other remedial relief in connection with any such claim,
charge, or proceeding), (iii) releases any claims arising after the date you
sign this Release or not waivable by applicable law (including, where
applicable, workers’ compensation claims or claims not waivable under California
Labor Code Section 2802), (iv) releases any claims for a breach of the terms of
the letter agreement by any Released Party, (v) releases any rights related to
any written equity award agreement(s) between you and the Company existing and
outstanding as of August 26, 2016, or (vi) your rights as a stockholder of the
Company.


You understand and agree that the claims released in this section include not
only claims presently known to you, but also all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character that would otherwise come within the scope of the
released claims as described in this section. You understand that you may
hereafter discover facts different from what you now believe to be true, which
if known, could have materially affected the letter agreement or this Release,
but you nevertheless waive and release any claims or rights based on different
or additional facts.


You expressly waive the benefit of Section 1542 of the California Civil Code and
agree that the general release in this Release covers claims arising prior to
the date you sign this Release that you do not know or expect to exist in your
favor at this time. The cited statute provides: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his settlement with the debtor.”


The Company agrees that you are not releasing any claims or rights you may have
for indemnification under state or other law or the charter, articles, or
by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when you were a director or officer of the Company or any affiliated
company; provided, however, that (i) the Company’s execution of the letter
agreement to which this Release is attached is not a concession, acknowledgment,
or guaranty that you have any such rights to indemnification or coverage, (ii)
neither the letter agreement nor the Releases create any additional rights for
you to indemnification or coverage, and (iii) the Company retains any defenses
it may have to such indemnification or coverage.


Any capitalized but undefined terms have the meaning set forth in or referenced
under the letter agreement to which this Final Release is attached.


Return of Company Property - You confirm that you have returned to the Company
in good working order all keys, files, records (and copies thereof), equipment
(including, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles,
Company confidential and proprietary information, and any other Company-owned
property in your possession or control and have left intact with, or delivered
intact to, the Company all Company documents (electronic or otherwise),
including those that you developed or helped to develop during your employment,
none of which you will retain in any form or medium. You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.
Business Expenses and Final Compensation - You acknowledge that the Company has
reimbursed you for all business expenses incurred in conjunction with the
performance of your


11

--------------------------------------------------------------------------------





employment and that no other reimbursements are owed to you other than in the
ordinary course for expenses not yet required to be submitted. You also
acknowledge that you have received payment in full for all services rendered in
conjunction with your employment by the Company, including payment for all
wages, bonuses, equity, and accrued unused vacation time other than amounts due
in the ordinary course in a final paycheck, and that no other compensation is
owed to you, except for the COBRA Benefits, the Option Extension, the AYCO
Benefits and, if applicable for a termination without Cause before May 31, 2017,
the severance referenced in Section 3 of the letter agreement.
Acknowledgments and Revocation - You acknowledge that you have been given at
least 21 days to consider this Release and that the Company advised you to
consult with an attorney of your own choosing prior to signing this Release. You
understand that you may revoke this Release for a period of seven days after you
sign and return it by sending a notice of revocation to the Vice President,
General Counsel of the Company at 20 Sylvan Rd., Woburn, Massachusetts 01801.
This Release shall not be effective or enforceable until the date of expiration
of this seven day revocation period. You understand and agree that by entering
into this Release you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were entitled without providing this Release.
I hereby agree to the Release and other terms and conditions set forth above. I
intend that this Release will become a binding agreement between the Company and
me if I do not revoke my acceptance within seven days after I sign it.


Signed under seal:


 
 
 
Donald Palette
 
Date



To be returned no later than the third business day following, and not before,
the close of business on the Separation Date, or, if earlier, by the close of
business on or after April 21, 2017 but not later than the close of business on
April 25, 2017.




12